Order entered March 23, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-19-00444-CR

                      BRANDON GORDY, Appellant

                                     V.

                       STATE OF TEXAS, Appellee

             On Appeal from the 283rd Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. F18-00751-T

                                  ORDER

     Before the Court is appellant’s March 10, 2020 motion to abate the appeal.

We DENY the motion.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE